



Exhibit 10.1


Summary of the Brocade Communications Systems, Inc.
2009 Stock Plan (the “Stock Plan”)
(As amended and restated on April 11, 2017)1 


The following is a summary of the principal features of the Stock Plan and its
operation. The summary is qualified in its entirety by reference to the Stock
Plan itself set forth in Appendix A.
General
The Stock Plan provides for the grant of the following types of incentive
awards: (i) stock options, (ii) restricted stock, (iii) restricted stock units,
(iv) stock appreciation rights, (v) performance units and performance shares,
and (vi) and other stock or cash awards. Each of these is referred to
individually as an “Award.” Those who will be eligible for Awards under the
Stock Plan include employees, directors and consultants who provide services to
the Company and any parent or subsidiary. As of December 31, 2016, approximately
5,200 employees, consultants and directors would be eligible to be selected to
participate in the Stock Plan. The Stock Plan will remain in effect for a term
of 10 years from the date of its initial adoption in 2009.
Number of Shares of Common Stock Available Under the Stock Plan
Initially, the Board reserved 48 million shares of Common Stock for issuance
under the Stock Plan, plus any shares subject to stock options or similar awards
granted under the Company’s 1999 Plan, the Company’s 1999 Nonstatutory Stock
Option Plan and the 2001 McDATA Equity Incentive Plan that expire or otherwise
terminate without having been exercised in full and shares issued pursuant to
awards granted under the Company’s 1999 Stock Plan, the Company’s 1999
Nonstatutory Stock Option Plan and the 2001 McDATA Equity Incentive Plan that
are forfeited to or repurchased by the Company, with the maximum number of
Shares to be added to the Stock Plan pursuant to this clause equal to 40,335,624
shares. The shares may be authorized, but unissued, or reacquired Common Stock.
In 2012, shareholders approved an increase of 35,000,000 in the number of shares
reserved for issuance under the Stock Plan for an aggregate reserve of
83,000,000 shares. In 2015, shareholders approved an increase of 29,500,000 in
the number of shares reserved for issuance under the Stock Plan for an aggregate
reserve of 112,500,000 shares. We are asking shareholders to approve an increase
of 16,000,000 in the number of shares reserved for issuance under the Stock Plan
(resulting in an aggregate reserve of 128,500,000 shares).
Shares subject to full-value awards count against the share reserve as 2.03
shares for every share subject to a full-value award. To the extent that a share
that was subject to a full-value award is returned to the Stock Plan, the Stock
Plan reserve will be credited with 2.03 shares that will thereafter be available
for issuance under the Stock Plan.
If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to full-value awards, is forfeited to or repurchased by
the Company, the unpurchased shares (or for full-value awards, the forfeited or
repurchased shares) will become available for future grant or sale under the
Stock Plan (unless the Stock Plan has terminated). With respect to stock
appreciation rights, all shares subject to a stock appreciation right will cease
to be available under the Stock Plan, other than shares forfeited due to failure
to vest which will become available for future grant or sale under the Stock
Plan (unless the Stock Plan has terminated). Shares that have actually been
issued under the Stock Plan under any Award will not be returned to the Stock
Plan and will not become available for future distribution under the Stock Plan,
except that if shares issued pursuant to full-value awards are repurchased by
the Company or forfeited to the Company, such shares will become available for
future grant under the Stock Plan.
Shares used to pay the exercise price of an Award or satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Stock Plan. To the extent an Award is paid out in cash rather
than shares, such cash payment will not reduce the number of shares available
for issuance under the Stock Plan.
If we increase or decrease the number of issued shares of Common Stock by means
of a stock split, reverse stock split, stock dividend, reorganization, merger,
consolidation, split-up, spin-off, combination or reclassification of the Common
Stock, repurchase, or exchange of shares or other securities of the Company, or,
in the Board’s sole discretion, other change in our corporate structure
affecting our Common Stock, subject to any required action by shareholders, the
Administrator will proportionately adjust the number of shares covered by each
outstanding Award, the number of shares available for issuance under the Stock
Plan and the price per share covered by each outstanding Award.


1 
The contents of this document appear on pages 24-28 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 23, 2017 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.1

1

--------------------------------------------------------------------------------





Administration of the Stock Plan
The Board, or a committee of directors or of other individuals intended to
satisfy applicable laws and appointed by the Board (referred to herein as the
“Administrator”), will administer the Stock Plan. To make grants to certain
officers and key employees, the members of the committee are intended to qualify
as “non-employee directors” under Rule 16b-3 of the Securities Exchange Act of
1934, and as “outside directors” under Code Section 162(m) so that the Company
can receive a federal tax deduction for certain compensation paid under the
Stock Plan. Subject to the terms of the Stock Plan, the Administrator has the
sole discretion to select the employees, consultants, and directors who will
receive Awards, determine the terms and conditions of Awards, to interpret the
provisions of the Stock Plan and outstanding Awards, and to take other
appropriate actions as provided under the Stock Plan. In addition, the
Administrator may not amend any Award to reduce the exercise price of that Award
or cancel any outstanding Award in exchange for cash or other Awards with a
lower exercise price than the original Award, unless such action is approved by
shareholders.


Options
The Administrator is able to grant nonstatutory stock options and incentive
stock options under the Stock Plan. The Administrator determines the number of
shares subject to each option, although the Stock Plan provides that a
participant may not receive options for more than 3,000,000 shares in any fiscal
year, except in connection with his or her initial service with the Company, in
which case he or she may be granted an option to purchase up to an additional
3,000,000 shares.
The Administrator determines the exercise price of options granted under the
Stock Plan, provided the exercise price must be at least equal to the fair
market value of our Common Stock on the date of grant (except for options
granted in replacement of options held by employees of companies that are
acquired by the Company). In addition, the exercise price of an incentive stock
option granted to any participant who owns more than 10% of the total voting
power of all classes of our outstanding stock must be at least 110% of the fair
market value of the Common Stock on the grant date.
The term of an option may not exceed seven years, except that, with respect to
any participant who owns 10% of the voting power of all classes of the Company’s
outstanding capital stock, the term of an incentive stock option may not exceed
five years.
After a termination of service with us, a participant will be able to exercise
the vested portion of his or her option for the period of time stated in the
Award agreement (except as otherwise expressly provided for). If no such period
of time is stated in the participant’s Award agreement, the participant will
generally be able to exercise his or her option for three months (or 12 months
in the case of death or disability) following his or her termination of service.
In no event may an option be exercised later than the expiration of its seven
year (or shorter) term.
Restricted Stock
Awards of restricted stock are rights to acquire or purchase shares of our
Common Stock, which vest in accordance with the terms and conditions established
by the Administrator in its sole discretion. The Award agreement will generally
grant us a right to repurchase or reacquire the unvested shares upon the
termination of the participant’s service with the Company for any reason
(including death or disability). The Administrator will determine the number of
shares granted pursuant to an Award of restricted stock, but no participant will
be granted a right to purchase or acquire more than 3,000,000 shares of
restricted stock during any fiscal year, except that a participant may be
granted up to an additional 3,000,000 shares of restricted stock in connection
with his or her initial service with us.
Restricted Stock Units
Awards of restricted stock units result in a payment to a participant only if
the vesting criteria the Administrator establishes are satisfied. Upon
satisfying the applicable vesting criteria, the participant will be entitled to
the payout specified in the Award agreement. The Administrator, in its sole
discretion, may pay earned restricted stock units in cash, shares, or a
combination thereof. On the date set forth in the Award agreement, all unearned
restricted stock units will be forfeited to us. The Administrator determines the
number of restricted stock units granted to any participant, but no participant
may be granted more than 3,000,000 restricted stock units during any fiscal
year, except that the participant may be granted up to an additional 3,000,000
restricted stock units in connection with his or her initial service with us.


2

--------------------------------------------------------------------------------





Stock Appreciation Rights
The Administrator will be able to grant stock appreciation rights, which are the
rights to receive the appreciation in fair market value of Common Stock between
the exercise date and the date of grant. We can pay the appreciation in cash,
Common Stock of equivalent value, or a combination thereof. Stock appreciation
rights will become exercisable at the times and on the terms established by the
Administrator, subject to the terms of the Stock Plan. The Administrator,
subject to the terms of the Stock Plan, will have complete discretion to
determine the terms and conditions of stock appreciation rights granted under
the Stock Plan; provided, however, that the exercise price may not be less than
100% of the fair market value of a share on the date of grant. The term of a
stock appreciation right may not exceed seven years. No participant will be
granted stock appreciation rights covering more than 3,000,000 shares during any
fiscal year, except that a participant may be granted stock appreciation rights
covering up to an additional 3,000,000 shares in connection with his or her
initial service with us.
After termination of service with us, a participant will be able to exercise the
vested portion of his or her stock appreciation right for the period of time
stated in the Award agreement (except as otherwise expressly provided for). If
no such period of time is stated in a participant’s Award agreement, a
participant will generally be able to exercise his or her stock appreciation
right for three months (or 12 months in the case of death or disability)
following his or her termination of service. In no event will a stock
appreciation right be exercised later than the expiration of its term.
Performance Units and Performance Shares
The Administrator will be able to grant performance units and performance
shares, which are Awards that will result in a payment to a participant only if
the performance goals or other vesting criteria the Administrator may establish
are achieved or the Awards otherwise vest. The Administrator will establish
performance or other vesting criteria in its sole discretion, which, depending
on the extent to which they are met, will determine the number and/or the value
of performance units and performance shares to be paid out to participants.
Notwithstanding the foregoing, after the grant of performance units or shares,
the Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such performance units or shares.
During any fiscal year, no participant will receive more than 3,000,000
performance shares and no participant will receive performance units having an
initial value greater than $15,000,000, except that a participant may be granted
performance shares covering up to an additional 3,000,000 performance shares in
connection with his or her initial service with us. Performance units will have
an initial dollar value established by the Administrator on or before the date
of grant. Performance shares will have an initial value equal to the fair market
value of a share of the Company’s Common Stock on the grant date.
Performance Goals
The granting and/or vesting of full-value awards and other incentives under the
Stock Plan may be made subject to the attainment of performance goals relating
to one or more business criteria and may provide for a targeted level or levels
of achievement including: cash position, company free cash flow, earnings per
share, earnings before interest, taxes, depreciation and amortization, gross
margin, internal rate of return, net cash provided by operations, net income,
operating cash flow, operating expenses, operating income, profit before tax,
return on assets, return on equity, return on gross fixed assets, return on
investment, return on sales, revenue, revenue growth, and total shareholder
return. The performance goals may differ from participant to participant and
from Award to Award. Any criteria used may be measured in absolute terms,
measured in terms of growth, compared to another company or companies, measured
against the market and/or applicable market indices, measured against the
performance of the Company as a whole or a segment of the Company, and/or
measured on a pre-tax or post-tax basis, if applicable.
Transferability of Awards
Awards granted under the Stock Plan are generally not transferable, and all
rights with respect to an Award granted to a participant generally will be
available during a participant’s lifetime only to the participant. Additionally,
the Administrator may not determine and implement the terms and conditions of
any program that would permit participants the opportunity to transfer for value
any outstanding Awards to a financial institution or other person without
shareholder approval.


3

--------------------------------------------------------------------------------





Merger or Change in Control
In the event of a merger or change in control of the Company, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Award, the participant will fully vest in and have the right to exercise all of
his or her outstanding options or stock appreciation rights, including shares as
to which such Awards that would not otherwise be vested or exercisable, all
restrictions on restricted stock will lapse, all restricted stock units will
fully vest, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100% of
target levels and all other terms and conditions met unless otherwise expressly
provided for in the Award agreement. In addition, if an Award becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
change of control, the Administrator will notify the participant in writing or
electronically that the Award will be fully vested and exercisable for a period
of time determined by the Administrator in its sole discretion, and the Award
will terminate upon the expiration of such period.
For a discussion of the treatment of Awards granted under the Stock Plan under
the terms of the merger agreement with Broadcom, refer to the section of this
proxy statement entitled “Compensation Discussion and Analysis—Individual
Compensation Elements—Long-Term Incentive Compensation—Treatment of Equity
Awards Upon Consummation of the Proposed Merger with Broadcom”.


Amendment and Termination of the Stock Plan
The Board will have the authority to amend, alter, suspend or terminate the
Stock Plan, except that shareholder approval will be required for any amendment
to the Stock Plan to the extent required by any applicable laws. No amendment,
alteration, suspension or termination of the Stock Plan will impair the rights
of any participant, unless mutually agreed otherwise between the participant and
the Administrator and which agreement must be in writing and signed by the
participant and the Company. The Stock Plan will terminate in 2019, unless the
Board terminates it earlier.
Incentive Compensation Recoupment
In the event that material accounting errors occur that require correction of
the Company’s issued financial statements, whether or not such errors result
from fraud or intentional misconduct by executives, the Compensation Committee
of the Board shall have the discretion to seek repayment of cash or equity
incentive compensation erroneously paid or granted to the CEO or any of the
executives of the Company who report directly to the CEO if the amount of such
compensation would have been lower had it been calculated based upon financial
statements free of such accounting errors. In determining whether to pursue such
repayment, the Compensation Committee will take into account certain
considerations, including without limitation the feasibility and expense of
recoupment, any pending legal action and the amount of time since the occurrence
of the accounting error requiring correction. In addition, the Company is
required to disclose the results of the Compensation Committee’s determination
to pursue recovery, as well as the reasons for any determination not to pursue
recovery, in the first proxy statement filed following the determination.


4

--------------------------------------------------------------------------------





Granted to Employees, Consultants and Directors
The number of Awards that an employee, director or consultant may receive under
the Stock Plan is at the discretion of the Administrator and therefore cannot be
determined in advance. The following table sets forth (i) the aggregate number
of restricted stock units and/or performance stock units granted under the
Existing Stock Plan during fiscal 2016, and (ii) the dollar value of such
restricted stock units and/or performance stock units. There were no grants of
stock options, restricted stock, stock appreciation rights, or performance
shares under the Existing Stock Plan during fiscal 2016.


Name of Individual or Group
Number
of Stock
Units (#)
 
Dollar Value
of Stock
Units ($)
Lloyd A. Carney
638,200


 
$
4,542,750


Chief Executive Officer
 
 
 
Daniel W. Fairfax
110,000


 
$
806,300


Senior Vice President and Chief Financial Officer
 
 
 
Jeffrey P. Lindholm
110,000


 
$
806,300


Senior Vice President, Worldwide Sales
 
 
 
Ken K. Cheng
110,000


 
$
806,300


Chief Technology Officer and Senior Vice President, Corp. Dev. and Emerging
Business
 
 
 
Gale E. England
90,000


 
$
659,700


Chief Operating Officer and Senior Vice President, Operations
 
 
 
All executive officers, as a group
1,128,200


 
$
8,134,450


All directors who are not executive officers, as a group
5,000


 
$
48,550


All employees who are not executive officers, as a group
8,337,360


 
$
70,702,440





5